DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered. 
Claims 1, 10, and 14 are amended and claims 5-6 are canceled in response to the last office action. Claims 1-4 and 7-20 are presented for examination. Dedrick, Lee et al, Song, Tong et al, Schwemmer, and Malwankar et al were cited, previously.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 7, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tong et al [US 2012/0233386 A1].
	As to claim 1, Tong et al teach a solid state drive [e.g., Multi-interface solid state disk in fig. 2], comprising:

a plurality of component solid state drives connected to the drive aggregator [e.g., Flash chips 14 in fig 2], wherein each of the component solid state drives has a controller capable of processing commands from host systems [e.g., “Alternatively, according to the embodiment of the present disclosure, multiple flash control units may also be included.  Each flash controller is connected to one or more flash chips” in paragraph 0047];
wherein the drive aggregator is configured to receive commands from the host system and transmit commands to the component solid state drives to implement the commands received from the host [e.g., “The interface control unit is configured to receive an operating command through the communication interface.  The command scheduling unit is configured to obtain operating commands from the multiple interface control units according to a scheduling rule, and put the operating commands in a command queue.  The command scheduling unit is further configured to take an operating command from the command queue and send the operating command to the flash control unit.  The flash control unit is configured to convert the received operating command into a flash operating command and operate the flash chip through the flash operating command” in paragraph 0008];
wherein the drive aggregator comprises a host interface configured to communicate between host systems and solid state drives according to a first protocol 
As to claim 7, Tong et al teach wherein each of the first protocol and the second protocol is one of: a protocol for a serial advanced technology attachment (SATA) interface; a protocol for a peripheral component interconnect express (PCIe) interface; a protocol for a universal serial bus (USB) interface; and a protocol for a fibre channel [e.g., “According to features of the PCIe interfaces and the SATA interfaces, a transmission bandwidth between a host and the SSD may be increased by setting the multiple communication interfaces to be PCIe interfaces compared with by using SATA interfaces, thus satisfying a field with high requirements on bandwidth performance, which, however, is not limited in the embodiment of the present disclosure” in paragraph 0032].
As to claim 10, Tong et al teach a driver aggregator, comprising:

a plurality of drive interfaces to communicate with a plurality of component solid state drives respectively [e.g., the connections between Flash control circuit 14 and Flash chips 14 in fig 2; “Additionally, according to requirements on capacity, the flash control unit 13 may be connected to one or multiple flash chips 14.  Alternatively, according to the embodiment of the present disclosure, multiple flash control units may also be included.  Each flash controller is connected to one or more flash chips” in paragraph 0047]; and
a translation logic coupled between the host interface and the plurality of drive interfaces [e.g., “The flash control unit 13 is configured to convert the received operating command into a flash operating command, and operate the flash chips 14 through the flash operating command.  Specifically, the flash chips here may adopt an NAND (NAND) flash to achieve better performance.  Because a command directly received through an interface control unit is incapable of directly operating a flash chip, the operating command needs to be converted by the flash control unit 13 into the flash operating command before operating the flash chip, such as data reading or data writing or other control operations” in paragraph 0028];
wherein the host interface is configured to communicate between host systems and solid state drives according to a first protocol of communications, a plurality of drive interfaces configured to communicate between the host system and the solid state drives according to a second protocol of communications, and a translation logic 
As to claim 11, Tong et al teach a wherein the translation logic includes a field programmable gate array (FPGA) or an application specific integrated circuit (ASIC) [e.g., “In the embodiment of the present disclosure, the foregoing units may be implemented through various hardware processing chips.  For example, the foregoing interface control unit and the command scheduling unit may be implemented by using a PLD (Programable Logic Device, programable logic device) chip (such as an FPGA (Field-Programmable Gate Array, field-programmable gate array), or a CPLD” in paragraph 0053].
As to claim 12, Tong et al teach wherein each of the component solid state drives is integrated within an integrated circuit package [e.g., Multi-interface solid state disk in fig. 2].
As to claim 13, Tong et al teach wherein the host interface is configured to implement a point to point serial connection between the host system and a solid state drive; and each of the plurality of drive interfaces is configured to implement a point to point serial connection between a host system and one of the component solid state drives [e.g., “The interface control unit 11 is configured to receive an operating command through the communication interface.  Specifically, the communication interface may be a PCIe interface or a SATA interface” in paragraph 0025; the connections between Flash control circuit 14 and Flash chips 14 in fig 2].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al [US 2012/0233386 A1] in view of Armstrong et al [US 2017/0228328 A1].
	As to claim 2, Tong et al do not explicitly teach a printed circuit board having pins for a connection to the host system over a computer bus; wherein the drive aggregator and the plurality of component solid state drives are mounted on the printed circuit board.  However, Armstrong et al teach a solid state drive [e.g., SNS (SFP NVM SSD) 
As to claim 3, the combination of Tong et al and Armstrong et al teaches wherein each of the component solid state drives is integrated within an integrated circuit package [e.g., “FIG. 11 is a structural diagram 1100 illustrates an alternative configuration of SNS plug using NVM packaged in Fine Pitch Ball Grid Array (‘FPBA’) in accordance with one embodiment of the present invention.  Diagram 1100 illustrates a cutaway view of PCB mounted to a structural housing wherein PCB includes connector 202 with approximately 30 pins, controller 1104, and NVM chip 1102” in paragraph 0073 of Armstrong et al].
As to claim 4, the combination teaches wherein the integrated circuit package has a ball grid array (BGA) form factor [e.g., “FIG. 11 is a structural diagram 1100 illustrates an alternative configuration of SNS plug using NVM packaged in Fine Pitch .
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al [US 2012/0233386 A1] in view of Dedrick [US 2019/0278498 A1].
	As to claim 8, Tong et al do not explicitly teach, however Dedrick teaches a wherein the translation logic is configured to distribute commands received in the host interface to the drive interfaces based on logical addresses specified in the commands received in the host interface [e.g., “Mapping layer 112 provides an interface between one or more hosts 114 and the array of SSDs 110 by receiving and responding to read and write commands from hosts 114. … Mapping layer 112 implements a virtualized address space by mapping (translating) the addresses in the virtualized address space to addresses in a logical address space presented by one or more of SSDs 110” in paragraph 0018]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because they both teach a solid state drive to modify to implement Dedrick’s teaching above including commands including logical addresses in order to increase feasibility in accessing the plurality of component solid state drives of Tong et al.
	As to claim 9, Tong et al do not explicitly teach, however Dedrick teaches a wherein the translation logic is configured to distribute commands received in the host interface to the drive interfaces based on namespaces identified in the commands received in the host interface [e.g., “Mapping layer 112 provides an interface between .
Claims 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dedrick [US 2019/0278498 A1] in view of Malwankar et al [US 2016/0124847 A1].
	As to claim 14, Dedrick teaches a solid state drive, comprising:
receiving according to a first protocol of communications, in a drive aggregator, a first command from a host system, the command specifying an operation [e.g., “Mapping layer 112 provides an interface between one or more hosts 114 and the array of SSDs 110 by receiving and responding to read and write commands from hosts 114.  NVMe over Fabrics, iSCSI, Fibre Channel, NVMe over Peripheral Component Interconnect Express (PCIe), Serial ATA (SATA), and Serial Attached SCSI (SAS) are suitable bus interface protocols for communication between network appliance 100 and hosts 114” in paragraph 0018];

transmitting according to a second protocol of communications, by the drive aggregator to the solid state drive, a second command for the operation specified in the command and for the address in the solid state drive [e.g., “A bus 118 provides a suitable communication path between SSDs 110, mapping layer 112, an SSD I/O monitor 134, and an SSD state monitor 136.  Non-Volatile Memory Express (NVMe) is one example of a suitable bus interface protocol for communication over bus 118” in paragraph 0017; “Controller 212 manages the writing (programming), reading, and erasing of data stored on NAND devices 218.  Controller 212 includes, but is not limited to, a flash translation layer (FTL) 220 in firmware to map the logical addresses of data from host 114 to physical pages and blocks of NAND devices 218” in paragraph 0024].
Though Dedrick discloses partially performing the first command from the host system for accessing data from the solid state drive [e.g., “Mapping layer 112 provides an interface between one or more hosts 114 and the array of SSDs 110 by receiving 
As to claim 15, the combination of Dedrick and Malwankar et al teaches receiving, in the drive aggregator, commands from the host system as a single solid state drive to the host system; and implementing, by the drive aggregator, the commands using the plurality of solid state drives that are connected to the drive aggregator [e.g., “Virtualizer 122 manages the mapping of virtualized address spaces by mapping layer 112 in response to requests from a provisioning authority 124 (e.g., an administrator or user interface) to create and delete namespaces, expose those namespaces to hosts 114, etc. A namespace may be mapped entirely to physical memory locations in one SSD 110 or may be mapped to physical memory locations in two or more of SSDs 110.  Mapping layer 112 and virtualizer 122 together provide a layer of abstraction between hosts 114 and the array of SSDs 110 such that hosts 114 are not aware of how namespaces are mapped to the array of SSDs 110” in paragraph 0018 of Dedrick]. 
As to claim 16, the combination teaches generating commands to the plurality of solid state drives based on mapping addresses in a capacity of the single solid state drive into addresses in the plurality of solid state drives [e.g., “Mapping layer 112 implements a virtualized address space by mapping (translating) the addresses in the virtualized address space to addresses in a logical address space presented by one or 
As to claim 17, the combination teaches receiving, in the drive aggregator and from the host system, a command to create a namespace in the capacity of the single solid state drive; selecting, for the namespace, a selected drive in the plurality of solid state drives; storing data associating the namespace with the selected drive; and transmitting, from the drive aggregator to the selected drive, a command to create the namespace in the capacity of the selected drive in the plurality of solid state drives [e.g., “Virtualizer 122 manages the mapping of virtualized address spaces by mapping layer 112 in response to requests from a provisioning authority 124 (e.g., an administrator or user interface) to create and delete namespaces, expose those namespaces to hosts 114, etc. A namespace may be mapped entirely to physical memory locations in one SSD 110 or may be mapped to physical memory locations in two or more of SSDs 110.  Mapping layer 112 and virtualizer 122 together provide a layer of abstraction between hosts 114 and the array of SSDs 110 such that hosts 114 are not aware of how namespaces are mapped to the array of SSDs 110.  Virtualizer 122 controls overprovisioning in SSDs 110 by managing the mapped namespaces such that any fraction of the logical capacity of each SSD 110 is exposed as capacity to hosts 114” in paragraph 0018, “Controller 212 includes, but is not limited to, a flash translation layer (FTL) 220 in firmware to map the logical addresses of data from host 114 to physical pages and blocks of NAND devices 218.  Controller 212 implements a monitoring 
As to claim 18, the combination teaches receiving, in the drive aggregator, commands of the host system identifying the namespace; and forwarding, by the drive aggregator based on the data associating the namespace with the selected drive, the commands of the host system identifying the namespace to the selected drive in the plurality of solid state drives [e.g., “Virtualizer 122 manages the mapping of virtualized address spaces by mapping layer 112 in response to requests from a provisioning authority 124 (e.g., an administrator or user interface) to create and delete namespaces, expose those namespaces to hosts 114, etc. A namespace may be mapped entirely to physical memory locations in one SSD 110 or may be mapped to physical memory locations in two or more of SSDs 110.  Mapping layer 112 and virtualizer 122 together provide a layer of abstraction between hosts 114 and the array of SSDs 110 such that hosts 114 are not aware of how namespaces are mapped to the array of SSDs 110.  Virtualizer 122 controls overprovisioning in SSDs 110 by managing the mapped namespaces such that any fraction of the logical capacity of each SSD 110 is exposed as capacity to hosts 114” in paragraph 0018 of Dedrick]. 
As to claim 20, the combination teaches wherein the mapping is based on a namespace specified in the first command from the host system [e.g., “Mapping layer 112 presents each host 114 with a virtualized address space (a ‘namespace’ or ‘volume’) to which that host's I/O commands may be addressed independently of other virtualized address spaces” in paragraph 0018 of Dedrick]. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dedrick and Malwankar et al as applied to claim 14 above, and further in view of Armstrong et al [US 2017/0228328 A1].
	As to claim 19, the combination of Dedrick and Malwankar et al does not explicitly teach, however Armstrong et al teach wherein the integrated circuit package has a ball grid array (BGA) form factor [e.g., “FIG. 11 is a structural diagram 1100 illustrates an alternative configuration of SNS plug using NVM packaged in Fine Pitch Ball Grid Array (‘FPBA’) in accordance with one embodiment of the present invention.  Diagram 1100 illustrates a cutaway view of PCB mounted to a structural housing wherein PCB includes connector 202 with approximately 30 pins, controller 1104, and NVM chip 1102” in paragraph 0073].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Armstrong et al’s teaching above in order to increase efficiency and/or connectivity in packaging and/or connecting the component solid state drives and the plurality of drive interfaces of the combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 10 AM-6 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application 

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        2/8/2021